DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Claims 5-7 are pending and under examination.
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments submitted. 

Claim Rejections - 35 USC § 112
The rejection of claims 1, 2 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendments.  

Claim Rejections - 35 USC § 102
The rejection of claim(s) 3 and 4 under 35 U.S.C. 102(a))1) and (a)(2) as being anticipated by Gangjee, A. (WO 2012106522) is withdrawn based on the amendments.
The rejection of claim(s) 6 under 35 U.S.C. 102(a))1) and (a)(2) as being anticipated by Gangjee, A. (WO 2015153955) is withdrawn based on the amendments.

Claim Rejections - 35 USC § 103
The rejection of claim 5 under AIA  35 U.S.C. 103(a) as being unpatentable over Gangjee, A. (WO 2012106522) is withdrawn based on the unexpected results, see below. 
The rejection of claim 7 under AIA  35 U.S.C. 103(a) as being unpatentable over Gangjee, A. (WO 2012106522) is withdrawn based on the unexpected results, see below. 
The rejection of claim 7 under AIA  35 U.S.C. 103(a) as being unpatentable over Gangjee et al. (ACS Medicinal Chemistry Letters, 2014, 5, pp. 480-485) is withdrawn based on the unexpected results, see below. 
As noted by Applicant, “that by attaching a methyl group (CH3) to the nitrogen at the 5th position of the five membered pyrrolo ring (identified as Compound 4 in the instant Application which is similar to the compound of Claim 5 having a methyl group attached to the 5th position nitrogen of the pyrrolo five membered ring) unexpected and superior results are achieved. Table 1 of the instant Application shows the inhibition of tubulin assembly, VEGFR2, EGFR IC50, PDGFR-0 IC50, and A431 cytotoxicity IC50 for the methylated Compound 4. Applicant attaches as Exhibit I, a publication available on-line dated November 15, 2016, co-authored by Applicant, entitled "Discovery and preclinical evaluation of 7-benzyl-N-(substituted)-pyrrolo[3,2-d]pyrimidin-4-amines as single agents with microtubule targeting effects along with triple-acting angiokinase inhibition as antitumor agents", Bioorganic & Medicinal Chemistry 25 (2017) 545-556 (hereinafter "Exhibit I"). Exhibit I shows on page 546 the structure of a reference compound (i.e. "compound 3" in Fig. 1, of Exhibit I having a hydrogen atom (i.e. demethylation) at the 5th position nitrogen of the pyrrolo ring. Exhibit I also shows a compound having a methylation at the 5th position nitrogen o the pyrrolo ring, identified as "compound 7" in Exhibit I, Fig. 2, page 547. Table 1 of Exhibit I, page 551, shows the unexpected superior results of a compound having a methyl group attached to the 5th position nitrogen of the pyrrolo five membered ring (i.e. a methylated compound, "compound 7" of Exhibit I) over a compound having a hydrogen (i.e. non-methylated) attached to the 5th position nitrogen of the pyrrolo five membered ring (i.e. "compound 3 of Exhibit I). The instant Application reported many of the results for a compound 4 similar to Compound 11 having the methylation at the 5th position nitrogen that is set forth in the attached Exhibit I. Table 1 of Exhibit I shows that the compound with a methylation at the 5*h position nitrogen atom of the pyrrolo ring has a tubulin assembly IC50 (pM) value of 0.48 pM versus the non-methylated compound tubulin assembly IC50 (pM) value of 21 pM. The methylated compound similar to Compound 11 of Claim 5 has a tubulin assembly IC50 value that is 45 fold superior to the non- methylated compound. Table 1, Exhibit I, shows that the compound having a 5*h position nitrogen of the pyrrolo ring having a methyl group has an EGFR IC50 value of 2.3 nM versus the non-methylated (H) compound's EGFR IC50 value of 23.6. A compound having a 5th position nitrogen of the pyrrolo ring having a methyl group has a EGFR IC50 value that is 10 fold superior to a non-methylated compound. Table 1, Exhibit I, shows that a compound having a 5th position nitrogen of the pyrrolo ring having a methyl group has a PDGFR-(3 IC50 (nM) value of 10.3 nM versus the non-methylated compound's PDGFR-(3 IC50 value of greater than 200 nM. The compound having a 5h position nitrogen of the pyrrolo ring having a methyl group has a PDGFR-(3 IC50 value that is 20 fold superior to the non-methylated compound. Table 1, Exhibit I, shows that the compound having a 5th position nitrogen of the pyrrolo ring having a methyl group has a A431 cytotoxicity IC50 value of 1.2 nM versus the non-methylated compound's A431 cytotoxicity IC50 value of 9.2 nM. The compound having a 5h position nitrogen of the pyrrolo ring having a methyl group has a A431 cytotoxicity IC50 value that is 4 fold superior to the non-methylated compound. All of these unexpected superior results for a compound having a methyl group attached to the 5th position nitrogen of the pyrrolo five membered ring inhibiting 10 multiple RTKs including VEGFR-2, PDGFR-3, and EGFR, as well as tubulin inhibitory properties over a non-methylated compound having a hydrogen attached to the 5h position nitrogen of the pyrrolo five membered ring could not be predicted based upon the WO 2012106522 reference. In fact, Applicant has found that that it is the conformational restriction of a compound having a methyl group attached to the 5th position nitrogen of the pyrrolo five membered ring that provides the unexpected and superior microtubule targeting and the multiple superior RTK inhibition over a non-methylated compound such as the referenced compound of WO 2012106522. For all of these reasons, compound 11 of Claim 5 is not obvious over Gangjee WO 2012106522.” 

Double Patenting
The rejection of claims 6 and 7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10358450. is withdrawn based on the terminal disclaimer submitted.   

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 72-76 of U.S. Patent No. 9139590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims embrace a method of treating cancer with the following compounds:

    PNG
    media_image1.png
    286
    270
    media_image1.png
    Greyscale
, wherein R is an alkyl group or in claim 7 wherein R is H. There is no patentable distinction between compounds and methods of intended use of said compounds. 
Claims 72-76 of the ‘590 patent embrace compounds of the following formula:

    PNG
    media_image2.png
    258
    281
    media_image2.png
    Greyscale
, wherein R4 is defined as 2',6'-diCH3. The only difference between these compounds and the claimed compound is at R4, where in the present claims embrace only H, i.e. H versus methyl groups. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Moreover, the genus teaches H and methyl groups at R1 are alternatively useable and there are guideposts that teach R4 as H or methyl are considered equivalent. 
See figure 4, Series VIIIb and Series Xa for the closest species disclosed. Moreover, there is no patentable distinction between compounds and method of intended use of said compounds. 
Applicant traverses by stating, “Claims 62-66 of US '590 Patent describe a compound having a hydrogen attached to the 5th position nitrogen of the five membered pyrrolo ring, and require an "X" group that is not a carbon atom attached to the 7th position carbon of the pyrrolo ring and positioned between the pyrrolo ring and the phenyl ring. The arguments made with regard to Claims 6 and 7 above with regard to a compound having a methyl group attached to the 5th position nitrogen of the pyrrolo five membered ring versus a compound having a hydrogen (non-methylated) attached to the 5th position nitrogen of the pyrrolo five membered ring are equally applicable at this junction. Further, Claims 62-71 of US '590 Patent require that the "X" group be selected from the group of NH2, NCH3, O, and S. Thus, claims 62-71 of US '590 Patent do not recite a carbon atom as an "X" group as required in instant Claims 6 and 7.”
This is persuasive for claims 62-71 and the rejection has been amended to claims 72-76. 
Applicant further contends, “Claims 72-76 of US '590 Patent require one of (a) 2',6'-diCH3, (b) 2',5'-diCH3, (c) 2',4'- diCl, (d) 3',4'-diCl, (e) 2',3'-(CH)4 , (f) 3',4'-(CH)4, and (g) 3', 4', 5'-tri-OCH3 attached to the phenyl ring of the benzyl group. In contrast, the compounds of Claims 6 and 7 recite that the phenyl ring of the benzyl group have hydrogen atoms attached at the 2, 3, 4, 5, and 6 positions. Claims 72-76 of US '590 Patent require larger groups attached to the phenyl ring of the benzyl group that change the chemistry of the compounds and their docking ability within the colchicine binding site.” 
This is not persuasive. Applicant argues that putting a methyl group where no substituent had appeared before changes “the chemistry of the compounds and their docking ability within the colchicine binding site.” This is true in all cases of homology, e.g. going from methyl to ethyl also provides more steric hindrance. Adding a methyl to a ring is the exact point made in In re Druey, 138 USPQ 39 and In re Zickendraht, 138 USPQ 22, which again had this situation, with a methyl group added to a ring.  
Applicant further contends, “Applicant's pending claims of the present Application do not read upon and are not covered by the claims of the US '590 Patent. Further, it is well settled that for an obviousness- type double patenting rejection to be valid, there must be some clear evidence to establish why the invention's variation in the second application would have been obvious. See In re Kaplan, 789 F.2d 1580, 229 U.S.P.Q 683. For example, "[e]ven if obviousness of the variation is predicated on the level of skill in the art, prior art evidence is needed to show what the level of skill was" Id. at 1850, 229 U.S.P.Q 683. Here, some evidence outside the Applicant's own current disclosure would be necessary to show why the application is obvious. There is none.”
Here again, this is not persuasive. Applicant is correct that the present claims are not covered by the claims in the ‘590 patent. They are, however, rendered obvious. The variation in the second application is obvious because the compounds are related as homologues. There have been numerous cases where creating an adjacent homolog has been considered sufficient reason for a chemist to modify a known compound “because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210, 1214. 
Furthermore, "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homolog because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." (see MPEP § 2144.08c). In addition, homologs are generally so structurally similar that "without more" such structural similarity could give rise to prima facie obviousness (see In re Wilder, 563 F.2d 457, 195 USPQ 426). 
For specific examples of Obviousness-type Double Patenting rejections in cases of homologs, see Ex parte Fischer, 96 USPQ 345; In re ZICKENDRAHT AND BUEHLER, 138 USPQ 22; in re Bowers and Orr, 149 USPQ 570. Note that in the latter case, the filing of the terminal disclaimer resolved the issue.
Thus, the rejection is maintained. 

Claims 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10385064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims embrace a method of treating cancer with the following compounds:

    PNG
    media_image1.png
    286
    270
    media_image1.png
    Greyscale
, wherein R is an alkyl group or in claim 7 wherein R is H. There is no patentable distinction between compounds and methods of intended use of said compounds. The claims 4-6 of the ‘064 patent embrace compounds of the following formula:

    PNG
    media_image2.png
    258
    281
    media_image2.png
    Greyscale
, wherein R4 is defined as 2',6'-diCH3. The only difference between these compounds and the claimed compound is at R4, where in the present claims embrace only H, i.e. H versus methyl groups. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Moreover, the genus teaches H and methyl groups at R1 are alternatively useable and there are guideposts that teach R4 as H or methyl are considered equivalent. 
See figure 4, Series Xa for the closest species disclosed. Moreover, there is no patentable distinction between compounds and method of intended use of said compounds. 
Applicant traverses by stating, “Claims 4-6 of US '064 Patent require one of (a) 2',6'- diCH3, (b) 2',5'-diOCH3, (c) 2',4'-diCl, (d) 3', 4'-diCl, (e) 2',3'-(CH)4, (f) 3',4'-(CH)4, and (g) 3', 4', 5'-tri-OCH3 attached to the phenyl ring of the benzyl group. In contrast, the compounds of Claims 6 and 7 recite that the phenyl ring of the benzyl group have hydrogen atoms attached at the 2, 3, 4, 5, and 6 positions. Claims 4-6 of US '064 Patent require larger groups attached to the phenyl ring of the benzyl group that change the chemistry of the compounds and their docking ability within the colchicine binding site. Applicant's pending claims of the present Application do not read upon and are not covered by the claims of the US '064 Patent. Further, it is well settled that for an obviousness-type double patenting rejection to be valid, there must be some clear evidence to establish why the invention's variation in the second application would have been obvious. See In re Kaplan, 789 F.2d 1580, 229 U.S.P.Q 683. For example, "[e]ven if obviousness of the variation is predicated on the level of skill in the art, prior art evidence is needed to show what the level of skill was" Id. at 1850, 229 U.S.P.Q 683. Here, some evidence outside the Applicant's own current disclosure would be necessary to show why the application is obvious. There is none.”
This is not persuasive for the same rationale provided above in the previous rejection, which is equally applicable here. Therefore, the rejection is maintained. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624